

115 HR 3319 IH: More for Veterans Act
U.S. House of Representatives
2017-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3319IN THE HOUSE OF REPRESENTATIVESJuly 19, 2017Mr. Veasey (for himself, Mr. Cook, and Mr. Ryan of Ohio) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo extend the duration of Military OneSource Program services for members of the Armed Forces upon
			 their separation or retirement from the Armed Forces.
	
 1.Short titleThis Act may be cited as the More for Veterans Act. 2.Extended duration of availability of Military OneSource Program services for members of the Armed Forces upon their separation or retirementThe Secretary of Defense shall ensure that retired and honorably discharged members of the Armed Forces, including members medically discharged, separated, or on the temporary disability retirement list, and their immediate family remain eligible for services under the Military OneSource Program for at least one year after the end of the member’s tour of service, the member’s retirement date, or the member’s separation date, as the case may be.
		